ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
DCX-CHOL Enterprises, Inc.                   )      ASBCA No. 61053
                                             )
Under Contract No. SPE4A6-13-D-5632          )

APPEARANCE FOR THE APPELLANT:                       Mr. Brian Gamberg
                                                     Executive Vice President

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    Edward Murray, Esq.
                                                    Elan Taylor, Esq.
                                                     Trial Attorneys
                                                     DLA Aviation
                                                     Richmond, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 4 May 201 7
                                                     /~                  __/,,/ ,/

                                                 /~K~~~~--
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61053, Appeal ofDCX-CHOL
Enterprises, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals